Citation Nr: 0119419	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  00-21 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date prior to September 
29, 1988 for the granting of service connection for 
polycystic kidney disease, including the question of whether 
there was clear and unmistakable error (CUE) in a rating 
decision of April 1972.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel




INTRODUCTION

The veteran had active military service from May 1971 to 
January 1972.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the veteran's claim for an earlier 
effective date than September 29, 1988, for service 
connection for polycystic kidney disease.  In denying the 
veteran's claim for an earlier effective date, the RO also 
claimed that it did not have the authority to review a claim 
of CUE in an unappealed April 1972 rating decision denying 
service connection for kidney disease because a July 1987 
Board decision included a review of the entire record, and 
affirmed the April 1972 denial.  

By rating decision dated February 2000, the RO denied the 
veteran's claim of service connection for loss of use of a 
creative organ on the basis that it was not well grounded.  
Although, to date, the veteran has not appealed that 
determination, since that time, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was enacted.  This law provides, among other things, 
that any veteran whose claim was denied or dismissed by VA 
from July 14, 1999, to November 9, 2002, on the basis that it 
was not well grounded, as that term was formerly used in 
38 U.S.C.A. § 5107 (a) (1999), may have his or her claim 
readjudicated pursuant to the new law.  In light of the newly 
enacted statute, the veteran is hereby advised that if he 
wishes to have his claim readjudicated under the new law, he 
must affirmatively communicate that intent, and his request 
must be received by VA no later than November 9, 2002.  
Veterans Claims Assistance Act of 2000, Publ L. No. 106-475, 
§  7, 114 Stat. 2096 __ (2000).







FINDINGS OF FACT

1.  The RO originally denied entitlement to service 
connection for cystic disease of the right kidney with 
pyelonephritis and abscesses, post-operative right 
nephrectomy by a rating action dated in April 1972.  The 
veteran did not appeal that determination within one year of 
the notification thereof. 

2.  The April 1972 rating decision was subsumed by a July 17, 
1987, Board decision that denied entitlement to service 
connection for polycystic kidney disease.  

3.  On December 21, 1987, the RO received the veteran's claim 
of entitlement to service connection for polycystic kidney 
disease.

4.  In August 1989, the RO granted service connection for 
polycystic kidney disease, and assigned an effective date of 
September 29, 1988. 

5.  The General Counsel opinion, Op. G.C. 8-88 (September 29, 
1988), is not a liberalizing provision.  


CONCLUSIONS OF LAW

1.  The veteran's claim that an April 7, 1972, rating 
decision was clearly and unmistakably erroneous, in denying 
service connection for cystic disease of the right kidney 
with pyelonephritis and abscesses, post-operative right 
nephrectomy, lacks legal merit under the law. 38 U.S.C.A. § 
5107 (West 1991); 38 C.F.R. §§ 3.105(a), 20.1104 (2000). 

2.  The July 1987 Board decision which denied service 
connection for polycystic kidney disease is final.  38 
U.S.C.A. § 7104 (West 1991).



3.  The criteria for entitlement to an effective date of 
December 21, 1987, for the grant of service connection for 
polycystic kidney disease have been met. 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2000); 
VAOPGCPREC 11-99 (September 2, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that in January 1972, it was 
reported that the veteran had a urinary tract infection.  On 
physical examination for separation from service later that 
same month, the veteran's genitourinary system was evaluated 
as normal.  A urinalysis was positive for albumin.  A 
diagnosis of proteinuria was made.  

The veteran was hospitalized at a VA hospital in February 
1972 for the evaluation of symptoms including hematuria, 
tiredness, weakness, and weight loss.  It was reported that 
the veteran's father had polycystic kidneys.  A right radical 
nephrectomy was performed  The pathological diagnosis was 
cystic disease (sponge kidney) with chronic and acute 
pyelonephritis and abscesses, and lymphadenitis.  

In an April 1972 rating decision, the RO denied the veteran's 
claim for service connection for cystic disease of the right 
kidney with pyelonephritis and abscesses, post-operative 
right nephrectomy.  The veteran did not appeal said decision.

When the veteran was hospitalized at a VA hospital from June 
to August 1979, x-ray films were interpreted as showing a 
polycystic kidney.  Ultrasonic examination in March 1984 was 
interpreted as showing large cysts in the left kidney.  
Subsequent medical records include a report of a VA 
examination in October 1986, with diagnoses of familial 
polycystic kidney disease with decreasing renal function.  

On June 11, 1987, a letter was received from the veteran 
which advanced his theory for service connection for kidney 
disease.  

In a July 17, 1987 decision, the Board denied the veteran's 
claim for service connection for polycystic kidney disease.  
The Board's reasoning was that polycystic kidney disease was 
a congenital disorder and was not a disease or disability for 
compensation purposes within the meaning of applicable 
legislation.  

In a rating decision dated November 13, 1987, the RO 
determined that the veteran had not submitted new and 
material evidence in order to reopen his claim of service 
connection for a kidney condition.  The notification letter 
was mailed to the veteran on December 14, 1987.

In a statement received on December 21, 1987, the veteran 
discussed VA medical records material to his claim.  

The veteran submitted a statement dated March 1988 regarding 
his claim for polycystic kidney disease.  Along with the 
statement, the veteran also submitted several medical 
articles regarding his kidneys.  

In a statement dated April 12, 1988, the veteran wrote that 
during combat training, he was injured several times.  He 
further wrote that severe pain from the injuries never seemed 
to cease and he made numerous sick calls during basic hand to 
hand combat training, but that no reason for the pain was 
ever detected.  He wrote that this was the beginning of a 
continuous health problem for him in the remainder of the 
active service.  He wrote that the symptoms of dizziness, ear 
problems, eye problems (blurred vision and headaches), a 
lowered resistance resulting in numerous colds, sore throats, 
and infections were all symptoms of kidney infection, which 
was clearly activated as early as basic training.  

With the veteran's April 1988 statement, he attached a 
clinical record from the surgeon who performed the 
nephrectomy at the VA hospital in February 1972.  He 
indicated that the surgeon noted that the left kidney seemed 
to be normal, and that no abnormalities were noted except for 
the right kidney mass.  He also attached numerous duplicative 
service medical and personnel records.  

The veteran submitted an article about kidney failure in May 
1988.  

In a June 1, 1988, letter, the RO wrote that the July 17, 
1987, Board decision was final, and that to reopen his claim 
for service connection for a kidney condition, the veteran 
would have to submit new and material evidence to show that 
service connection should be granted.  

In June 1988, the veteran wrote that he disagreed with the 
denial of service connection.  

In July 1988, the veteran submitted copies of service medical 
and personnel records.  

A statement of the case was prepared in July 1988.  

In a letter dated August 9, 1988, the RO informed the veteran 
that the copies of the service medical records he had 
submitted were duplicates of records already of record.  The 
RO further wrote that the veteran had not submitted a 
Substantive Appeal, and that if he did not submit one by 
September 14, 1988, that it would assume that he did not want 
to complete his appeal.  

In a decision dated August 1989, the RO granted service 
connection for polycystic kidney disease.  An advisory 
opinion dated June 24, 1989, from the Director of 
Compensation and Pension Service was cited.  In said opinion, 
the Director determined that the General Counsel's opinion 
dated September 29, 1988, could be considered as a 
liberalizing issue under the provisions of 38 C.F.R. § 3.114 
(a) (1).  

In a January 2000 statement, the veteran asserted that the 
April 1972 decision which denied service connection for 
cystic disease of the right kidney was clearly and 
unmistakably in error.  He asserted that a review of the 
literature revealed that his condition was a congenital one, 
and that there was evidence that his condition was aggravated 
in service and by service-connected conduct.  He argued that 
the rating decision failed to discuss why they determined 
that the condition was congenital, and that the decision did 
not examine the history of the disability, and that it was 
aggravated while the veteran was in service.  

It was argued in the alternative that the veteran was 
entitled to back benefits from March 5, 1984, until he was 
finally service connected on September 29, 1988.  The 
representative argued that while the August 1989 decision 
granted service connection from September 29, 1988, based on 
the General Counsel opinion from September 29, 1988, the 
actual liberalizing General Counsel opinion was from March 5, 
1985.  


Whether there was CUE in an April 1972 rating decision which 
denied service connection for cystic disease of the right 
kidney with pyelonephritis and abscesses, post-operative 
right nephrectomy.  

Pertinent law provides that previous determinations, which 
are final and binding, will be accepted as correct in the 
absence of clear and unmistakable error.  Where the evidence 
establishes such error, the prior decision will be reversed 
or amended. 38 C.F.R. § 3.105(a).  When the Board affirms a 
decision of a RO, the RO determination "is subsumed by the 
final appellate decision" pursuant to 
38 C.F.R. § 20.1104.  Thus, the RO decision is not reviewable 
for CUE, because it merges with the Board's decision and 
ceases to have any independent effect once the Board has 
rendered a final decision.

In Smith v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994), the 
United States Court of Appeals for the Federal Circuit held 
that section 3.105(a) applies only to RO decisions, and not 
to Board decisions.  In so holding, the Court noted that to 
hold otherwise would permit an inferior tribunal, e.g., a 
regional office, to collaterally review the actions of a 
superior one, i.e., the Board.  Id. at 1526.  Subsequently, 
in Duran v. Brown, 7 Vet.App. 216, 224 (1994), the Court of 
Appeals for Veterans Claims held that an RO decision 
"appealed to and affirmed by the Board" was thus "subsumed by 
the Board's decision," and could not be attacked on CUE 
grounds. See Donovan v. Gober, 10 Vet.App. 404(1997), aff'd 
sub nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 1255 (1999).

In a case where the law, and not the evidence, is 
dispositive, the claim should be denied, or the appeal to the 
Board terminated, because of the absence of legal merit or 
the lack of entitlement under the law. Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994).  In this case, the law, and not the 
evidence, is dispositive with regard to the veteran's claim 
that the April 7, 1972, rating decision was clearly and 
unmistakably erroneous in denying service connection for 
cystic disease of the right kidney with pyelonephritis and 
abscesses, post-operative right nephrectomy. 

Under 38 C.F.R. § 20.1104, the April 7, 1972, rating decision 
was subsumed in the subsequent, final Board decision in July 
1987, which denied service connection for polycystic kidney 
disease.  Because the April 7, 1972, rating decision was 
subsumed by the July 1987 Board decision, the April 1972 
rating decision is not subject to a claim that it involved 
CUE.  Consequently, the veteran's claim that there was CUE in 
the April 7, 1972, rating decision must be terminated. See 38 
C.F.R. § 20.1104 (2000).

Accordingly, as a matter of law, the April 1972 rating 
decision which preceded the Board's July 1987 decision, and 
which addressed the issue of entitlement to service 
connection for cystic disease of the right kidney with 
pyelonephritis and abscesses, post-operative right 
nephrectomy, can not be challenged on the basis of CUE. See 
38 U.S.C.A. § 7104 (West 1991); VAOGCPREC 14-95 (1995); 
Chisem v. Gober, 10 Vet.App. 526 (1997).

The veteran's claim of CUE is directed toward the RO's April 
1972 rating decision, and not toward the Board's July 1987 
decision. See 38 C.F.R. § 20.1100 (2000).  Thus, 
notwithstanding the provisions of Public Law No. 105-111, it 
is determined that after a careful review of the entire 
record, the veteran has not specifically raised a claim of 
CUE in the July 1987 Board decision.  See Dittrich v. West, 
11 Vet.App. 10 (1998) (finding no claim of CUE in Board 
decision presented by record, where claim on appeal involved 
CUE in RO decision). 







Entitlement to an earlier effective date than September 29, 
1988, for the grant of service connection for polycystic 
kidney disease.  

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b) (1) (West 1991); 38 C.F.R. 
§ 3.400 (b) (2) (2000).  

For a grant of service connection based on new and material 
evidence received after a final disallowance, the effective 
date will be the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q) (ii) (2000).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2000).

The pertinent language from 38 C.F.R. § 3.114 (2000) 
pertaining to assignment of an effective date after a change 
of law is as follows:  

(a)	Effective date of award.  Where 
pension, compensation, or dependency and 
indemnity compensation is awarded or 
increased pursuant to a liberalizing law, 
or a liberalizing VA issue approved by 
the Secretary or by the Secretary's 
direction, the effective date of such 
award or increase shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the effective 
date of the act or administrative issue. 
. . .  The provisions of this paragraph 
are applicable to original and reopened 
claims as well as claims for increase.  

(1)	If a claim is reviewed on the 
initiative of VA within 1 year from the 
effective date of the law or VA issue, or 
at the request of a claimant received 
within 1 year from that date, benefits 
may be authorized from the effective date 
of the law or VA issue.  

(2)	If a claim is reviewed on the 
initiative of VA more than 1 year after 
the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
administrative determination of 
entitlement.  

(3)	If a claim is reviewed at the 
request of the claimant more than 1 year 
after the effective date of the law or VA 
issue, benefits may be authorized for a 
period of 1 year prior to the date of 
receipt of such request.  

(Authority: 38 U.S.C. 5110(g))   

In an opinion dated March 5, 1985, the Office of the General 
Counsel determined that service connection can be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin.  It further determined that service 
connection is warranted if the evidence as a wholes 
establishes that the familial conditions in question were 
incurred or aggravated during service within the meaning of 
VA law and regulations.  Op. G.C. 1-85 (reissued as 
VAOPGCPREC 82-90) (March 5, 1985).

In an opinion dated September 29, 1988, the Office of the 
General Counsel determined that an hereditary disease under 
38 C.F.R. § 3.303 does not always rebut the presumption of 
soundness found in 38 U.S.C.A. § § 311 and 332.  It further 
determined that service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rate during service.  Op. G.C. 8-88 (reissued 
as VAOPGCPREC 67-90) (September 29, 1988).  

The veteran claims that he is entitled to an effective date 
earlier than September 29, 1988, for the grant of service 
connection for polycystic kidney disease.  As will be 
explained in greater detail below, the veteran is entitled to 
an effective date of December 21, 1987, for the grant of 
polycystic kidney disease.  

In August 1989, the RO granted the veteran service connection 
for polycystic kidney disease, and assigned an effective date 
of September 29, 1988.  In so doing, the RO cited the VA 
General Counsel opinion, Op. G.C. 8-88 (September 29, 1988), 
and assigned the effective date on the premise that the 
General Counsel opinion was a liberalizing General Counsel 
opinion.  In so doing, the RO obtained an advisory opinion 
from the Director of Compensation and Pension Service wherein 
the Director determined that the General Counsel's September 
1988 opinion could be considered as liberalizing under the 
provisions of 38 C.F.R. § 3.114 (a) (1).  

As to whether Op. G. C. 8-88 is liberalizing or not, the VA 
General Counsel opinion, VAOPGCPREC 11-99 (September 2, 1999) 
determined that it is not.  The 1999 opinion dealt with the 
issue of service connection, on the basis of aggravation of a 
congenital disease like retinitis pigmentosa.  The 1999 
opinion states that General Counsel opinions "Op. G. C. 1-
85" and "Op. G. C. 8-88" could not be considered 
"liberalizing" changes, and that accordingly, the effective 
dates of those documents did not govern the effective date of 
the veteran's award under 38 U.S.C.A. § 5110 (g) and 
38 C.F.R. § 3.114 (a).  VAOPGCOPREC 11-99 (September 2, 
1999).  




Accordingly, since 38 C.F.R. § 3.114 (a) is not applicable in 
determining the proper effective date for the grant of 
service connection for the veteran's polycystic kidney 
disease, then 38 C.F.R. § 3.400 q (ii) for grants of service 
connection based on new and material evidence is applicable.  
Under 38 C.F.R. § 3.400 (q) (ii), the effective date can only 
be the date of receipt of the new claim, or the date 
entitlement arose, whichever is later.  In this case, the 
earliest effective date that can be assigned for polycystic 
kidney disease is July 18, 1987, the day after the Board's 
denial of service connection for polycystic kidney disease.

A review of the claims folder shows that after the July 17, 
1987, Board decision, the earliest communication from the 
veteran that can be construed as an claim for service 
connection for his kidney disease was received on December 
21, 1987.  On that date, the veteran submitted a statement 
wherein he discussed VA medical records material to his 
claim.  Although the RO denied reopening the veteran's claim 
of service connection for a kidney condition in November 
1987, the claims folder does not show that the veteran 
submitted a claim, formal or informal, between the time of 
the July 1987 Board denial and the November 1987 rating 
action.  Although a letter was received from the veteran on 
June 11, 1987 pertaining to kidney disease, this was received 
by the RO before the July 1987 Board denial, and can not be 
interpreted as a new claim for service connection for his 
kidney disease.  Accordingly, an effective date of December 
21, 1987, but no earlier, is assigned for the grant of 
service connection for polycystic kidney disease.  

Although the veteran contends that he is entitled to an 
effective date of March 5, 1984, under the theory that Op. 
G.C. 1-85 (March 5, 1985) was a liberalizing General Counsel 
opinion, the July 1987 Board denial is a final decision, and 
the veteran can not be assigned an effective date earlier 
than the day after the date of the Board denial.  



ORDER

The claim that an April 1972 rating decision was clearly and 
unmistakably erroneous in denying service connection for 
cystic disease of the right kidney with pyelonephritis and 
abscesses, post-operative right nephrectomy is dismissed.

An effective date of December 21, 1987, for the grant of 
service connection for polycystic kidney disease is assigned.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

 



